Detailed Action
This office action is in response to the amendments filed on 04/28/2021.

Status Of Claims
Claims 1-10 are allowed.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Amendments 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomas A. Sexton on 08/10/2021.
Amended claims: 
Please see the document label Examiner Amendments attached to the appendix. 





Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the determination of a node failure state feature, specifically, “a determining section configured to determine whether or not a node is in a failure state in which first received packets at the node cannot be successfully processed, on a basis of a determination whether or not congestion notification packets received from the node have been continuously received during at least a given period and a determination whether or not a quantity of memory used in a buffer memory which accumulates second received packets at the switch is at least a given value; and” as recited in independent claims 1, 5, and 10.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Grinshpun et al. (US Publication No. 2015/0257035), the prior art discloses a mechanism for controlling congestion within a cell of a wireless network; see ¶ 0010. In specific, the cell “receive notification of detected congestion [congestion notification packet] and enter congestion mode; see figure 2B Step 403-405. After entering congestion mode, the cell determines if the buffer [buffer memory] is low; see figure 2B Step 406. 
Iordache et al. (US Publication No. 2015/0244639), the prior art discloses a mechanism for active queue management (AQM) that arbitrary reorder or drop of network packets inside the transmit buffer of a network interface controller; see ¶ 0010. In specific, performing the AQM within, say, a network router or the like, and starts with the receipt of an indication of an incoming data packet [congestion notification packet]; see figure 2 numeral 210 & ¶ 0041. After receiving the indication, a value representative of a queue length for a target buffer [buffer memory] is determined; see Figure 2 numeral 220.
Mir et al. (US Publication No. 2014/0192646), the prior art discloses a mechanism for detecting and policing flows that cause congestion in a network using flow-based programmable switches; see ¶ 0001. The mechanism probabilistically set the explicit congestion notification (ECN) bits (using random early detection (RED)) in the IP packets, such as packets, when they detect persistent congestion; see ¶ 0025.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472